               Case 20-50592-CSS        Doc 8    Filed 07/01/20     Page 1 of 18




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

In re:                                    )                Chapter 11
                                          )
MTE HOLDINGS LLC, et al.,                 )                Case No. 19-12269 (CSS)
                                          )
      Debtors.                            )                (Jointly Administered)
                                          )
__________________________________________)
                                          )
ALAMO PRESSURE PUMPING, LLC               )
                                          )
      Plaintiff,                          )
                                          )
v.                                        )                Adv. Proc. No. 20-50592 (CSS)
                                          )
MDC ENERGY LLC,                           )
MDC TEXAS OPERATOR LLC,                   )
MDC REEVES ENERGY LLC, and                )
NATIXIS, NEW YORK BRANCH,                 )
                                          )
      Defendants.                         )
                                          )
__________________________________________)


    AMENDED COMPLAINT AND REQUEST FOR DECLARATORY JUDGMENT
           TO DETERMINE VALIDITY, PRIORITY, AND EXTENT
            OF MINERAL LIENS ON THE DEBTORS’ PROPERTY

         Alamo Pressure Pumping, LLC (“Alamo”), by and through its undersigned counsel,

hereby files this Amended Complaint and Request for Declaratory Judgment to Determine

Validity, Priority, and Extent of Mineral Liens on the Debtors’ Property pursuant to Rule 7001 of

the Federal Rules of Bankruptcy Procedure (the “Rules”), the Sixth Interim Order Under

Bankruptcy Code Sections 105(a), 361, 362, 363, 503, and 507, Bankruptcy Rules 4001 and

9014 (I) Authorizing Debtors to Use Cash Collateral; (II) Granting Adequate Protection to

Prepetition Secured Parties; (III) Modifying Automatic Stay; and (IV) Granting Related Relief

[D.I. 674], and Order Establishing Procedures to Determine the Validity, Priority, and Extent of
                Case 20-50592-CSS            Doc 8       Filed 07/01/20     Page 2 of 18




Liens Asserted by Statutory Lien Claimants [D.I. 1150] to determine the validity, priority, and

extent of its statutory mineral liens under applicable state law on certain of the Debtors’1

properties, and respectfully shows as follows:

                                                  Parties

        1.       Plaintiff Alamo Pressure Pumping, LLC (“Alamo”) is a Texas limited liability

company with its principal place of business located in Stanton, Texas.

        2.      Defendant MDC Energy LLC (“MDC Energy ”) is a limited liability company

organized under the laws of the State of Delaware with its principal place of business in

Indianapolis, Indiana.

        3.      Defendant MDC Texas Operator LLC (“MDC Texas Operator”) is a limited

liability company organized under the laws of the State of Delaware with its principal place of

business in Indianapolis, Indiana.

        4.       Defendant MDC Reeves Energy LLC (“MDC Reeves”) is a limited

liabilitycompany organized under the laws of the State of Delaware with its principal place of

business in Indianapolis, Indiana.

        5.       Defendant Natixis, New York Branch (“Natixis”) is the administrative agent

acting on behalf of certain lenders and other parties (collectively, the “Lenders” and, together

with Natixis, the “Prepetition Secured Parties”) in connection with a $60 million credit facility

under that certain Credit Agreement dated as of September 17, 2018, (the “Credit Agreement”)

with Defendant Debtors, as defined herein.




1
          The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax
identification number, are: MTE Holdings LLC (7894); MTE Partners LLC (1158); Olam Energy Resources I LLC
(0770); MDC Energy LLC (9140); MDC Texas Operator LLC (1087); Ward I, LLC (6817); and MDC Reeves
Energy LLC (3644). The Debtors’ address is 280 East 96th Street, Suite 210, Indianapolis, Indiana 46240.


                                                     2
               Case 20-50592-CSS          Doc 8       Filed 07/01/20   Page 3 of 18




                                     Jurisdiction and Venue

       6.       Defendants MDC Energy, MDC Texas Operator, and MDC Reeves

(collectively, the “Debtor Defendants”) are debtors in the above-captioned jointly administered

chapter 11 cases styled In re MTE Holdings LLC, Case No. 19-12269 (CSS) (Bankr. D. Del.)

(the “Cases”), pending in the United States Bankruptcy Court for the District of Delaware (the

“Court”).

       7.       This Court has jurisdiction over the Cases and this Complaint pursuant to 28

U.S.C. §§ 157(a), and 1334(a), and the Amended Standing Order of Reference from the United

States District Court for the District of Delaware dated February 29, 2012. Jurisdiction to grant

declaratory relief exists pursuant to 28 U.S.C. §§ 2201 and 2202, 11 U.S.C. § 105, and Fed. R.

Bankr. P. 7001(2) and 7001(9).

       8.       This is a core proceeding under 28 U.S.C. § 157(b)(2)(A), (K), and (M).

       9.       Venue of the Cases and this adversary proceeding in this district is proper under

28 U.S.C. §§ 1408 and 1409.

       10.     Pursuant to Fed. R. Bankr. 7008 and Rule 7008-1 of the Local Rules of Bankruptcy

Practice and Procedure of the United States Bankruptcy Court for the District of Delaware (the

“Local Rules”), Alamo consents to the Court’s entry of a final judgment or order with respect to

the adversary proceeding if it is determined that the Court, absent consent of the parties,

cannot enter final orders or judgments consistent with Article III of the United States Constitution.

                                         Nature of Action

       11.      This is an action pursuant to Fed. R. Bankr. 7001(2) and 7001(9) and the

Declaratory Judgment Act (28 U.S.C. § 2201).




                                                  3
                   Case 20-50592-CSS             Doc 8        Filed 07/01/20      Page 4 of 18




           12.      By this Complaint, Alamo seeks a judgment of this Court determining the

validity, perfection, and enforceability of Alamo’s statutory mineral interest liens, as well as the

relative priority of Alamo’s statutory mineral interest liens and the prepetition and post-petition

liens vis-a-vie security interests of the Prepetition Secured Parties. Specifically, Alamo seeks a

determination that (i) Alamo holds valid, fully-perfected, and enforceable statutory mineral liens

on certain of the Debtor Defendants’ property, and (ii) such valid, fully-perfected, and enforceable

statutory mineral liens are senior in priority to the prepetition and post-petition lien claims of the

Prepetition Secured Parties on certain of the Debtor Defendants’ properties.

                                           Procedural Background

           13.       On November 8, 2019 (the “Petition Date”), the Debtor Defendants initiated their

Cases by filing their voluntary petitions for relief under chapter 11 of title 11 of the United States

Code (the “Bankruptcy Code”).

           14.      MDC Reeves owns certain mineral interests in Reeves County, Texas and, upon

information and belief, MDC Texas Operator operates producing gas wells in connection with

those mineral interests. See Schedules of Assets and Liabilities for MDC Reeves Energy LLC

[Case No. 19-12388, D.I. 6]. On information and belief, MDC Energy acts or acted as agent for

all of its affiliates and subsidiaries, including, but not limited to, MDC Reeves and MDC Texas

Operator.2

           15.      On the Petition Date, the Debtors filed the Motion for Entry of Interim and Final

Orders (I) Authorizing the Use of Cash Collateral (II) Providing Adequate Protection to the

Secured Lender; (III) Modifying Automatic Stay Pursuant to 11 U.S.C. §§ 105, 361, 362, 363,

and 507; and (IV) Scheduling Final Hearing Pursuant to Bankruptcy Rules 4001(b) and (c) and



2
    Alamo timely amended its statutory lien filings against all Defendant Debtors on November 12, 2019.


                                                          4
               Case 20-50592-CSS        Doc 8       Filed 07/01/20   Page 5 of 18




Local Rule 4001-2 [D.I. 49] (the “Cash Collateral Motion”) seeking, among other things,

authorization to use cash collateral and provide adequate protection and other forms of relief to

certain prepetition secured parties.

          On November 19, 2019, the Court entered the first interim order [D.I. 112] (the “First

           Interim Order”) approving the Cash Collateral Motion on an interim basis and setting

           a further hearing on the Cash Collateral Motion for December 13, 2019.

          On December 17, 2019, the Court entered the second interim order [D.I. 297] (the

           “Second Interim Order”) approving the Cash Collateral Motion on an interim basis

           and setting a further hearing on the Cash Collateral Motion for January 15, 2020,

           which hearing was subsequently adjourned to January 17, 2020.

          On January 17, 2020, the Court entered the third interim order [D.I. 506] (the “Third

           Interim Order”) approving the Cash Collateral Motion on an interim basis and setting

           a further hearing on the Cash Collateral Motion for February 4, 2020.

          On February 4, 2020, the Court entered the fourth interim order [D.I. 554] (the “Fourth

           Interim Order”) approving the Cash Collateral Motion on an interim basis and setting

           a further hearing on the Cash Collateral Motion for February 24, 2020.

          On February 27, 2020, the Court entered the Fifth Interim Order approving the Cash

           Collateral Motion on an interim basis and setting a further hearing on the Cash

           Collateral Motion for March 31, 2020.

          On April 2, 2020, the Court entered the Sixth Interim Order [D.I. 874] (the “Sixth

           Interim Order”) approving, in part, the Cash Collateral Motion on an interim basis and

           setting a further hearing on the Cash Collateral Motion for May 4, 2020.

          In May 5, 2020, the Court entered the Stipulation Authorizing Extension of Interim



                                                5
                  Case 20-50592-CSS               Doc 8        Filed 07/01/20       Page 6 of 18




               Cash Collateral Order and Adjourning Matters Scheduled to be Heard at May 4, 2020

               Hearing Until a Later Date (D.I. 874] (the “Stipulation Extending the Sixth Interim

               Order”).

              On May 15, 2020, the Court entered the Final Order Under Bankruptcy Code Sections

               105(a), 361, 362, 363, 503, and 507, Bankruptcy Rules 4001 and 9014 (I) Authorizing

               Debtors to Use Cash Collateral; (II) Granting Adequate Protection to Prepetition

               Secured Parties; (III) Modifying Automatic Stay; and (IV) Granting Related Relief

               [D.I. 1092] (the “Final Cash Collateral Order”) (together the Sixth Interim Order along

               with the First Interim Order, the Second Interim Order, the Third Interim Order, the

               Fourth Interim Order, the Fifth Interim Order, the stipulation Extending the Sixth

               Interim Order, and the Final Cash Collateral Order and any further interim or final

               order on the Cash Collateral Motion, as the “Cash Collateral Order”).

         16.      On June 2, 2020, the Court entered the Order Establishing Procedures to Determine

 the Validity, Priority, and Extent of Liens Asserted by Statutory Lien Claimants [D.I, 1150]

 (“Liens Procedures Order”). Pursuant to the Liens Procedures Order, Alamo’s Complaint and

 this adversary proceeding are subject to the procedures in the Liens Procedure Order and Alamo

 is authorized to amend its complaint, as desired, within thirty (30) days of the entry of the Order.

 Alamo’s Amended Complaint is timely filed.3

                                              Factual Background

A.     Alamo Provided Service and Materials to Debtors in 2017



3
   Alamo’s adversary proceeding was filed prior to the entry of the Liens Procedures Order. Defendant Natixis filed
its answer and counterclaim to Alamo’s original complaint on May 29, 2020. Alamo and Natixis, through their
respective counsel, reached an agreement that the Liens Procedures Order would determine the date by which Alamo
would file its answer to Natixis’ counterclaim, and further agreed that Alamo did not have to file an answer to Natixis’
counterclaim as required under the Code until required under the Liens Procedures Order.


                                                           6
                  Case 20-50592-CSS              Doc 8        Filed 07/01/20       Page 7 of 18




         17.      As detailed in its Notices of Perfection of Mineral Lien by Alamo Pressure

Pumping, LLC Pursuant to 11 U.S.C. § 546(b)(2) [D.I. 330] (the “Mineral Lien Notices”), Alamo

is a company that has continuously provided hydraulic fracturing, stimulation and related

completion and rework services for oil and gas exploration and producing wells and other ancillary

services (“Fracking Services”) to the Debtor Defendants, commencing in September 2017 and

continuing through September 2019 for the Debtor Defendants’ operations relating to various

leases4 located in Reeves County, Texas (the “Leases”).

         18. Alamo entered into a Master Services and Supply Contract (“MSA”)5 with MDC Texas

Energy, LLC6, effective August 24, 2017, that enabled Alamo to provide Fracking Services to

MDC Energy, and its affiliates and subsidiaries. The MSA covered all Fracking Services provided

to Defendant Debtors and was a single contract for all Fracking Services provided to Defendant

Debtors.7 Alamo reasonably relied on MDC Energy’s statements and actions to believe that MDC

Energy was the only mineral property owner and/or was acting as an agent for any entity or person

within the Company Group which was the mineral property owner. Alamo is referenced as the

“Contractor” and an “independent contractor” to MDC Energy; it is not referenced in any manner




4
   The leases at issue concern surface rights as well as mineral rights at various depths under the surface. There can
be multiple leases covering a similar surface area and these leases grant mineral rights in different defined geologic
strata located at different depths under the surface. In this area in Texas, there can be up to 10 different formations
below the surface that could potentially be subject to separate leases. Alamo performed work on property covered by
at least forty-seven (47) wells as shown on Exhibit 2.
5
  See Master Services and Supply Contract dated August 24, 2017 between MDC Texas Energy, LLC and Alamo
Pressure Pumping, LLC (“MSA”), at 1. A true and correct copy of the MSA is attached to this Amended Complaint
as Exhibit 1.
6
  MDC Texas Energy, LLC entered into the MSA with Alamo. Upon information and belief, Alamo contends that
Defendant Debtor MDC Energy is the same entity as MDC Texas Energy, LLC, and will hereinafter refer to the
contracting entity as MDC Energy. Since the MSA incorporates the “Company Group”, which includes all affiliates,
subsidiaries and other entities and persons (as quoted above), there is no meaningful distinction between MDC Texas
Energy and MDC Energy. See MSA at § 2.1. In the event that Debtor disputes that MDC Texas Energy is the same
as MDC Energy, Alamo reserves the right to amend this complaint, pursue discovery, and present evidence that the
entities are all one in the same run by the same management and have the same employees.
7
  Exhibit 1, MSA at § 3.1. Also see, id. at §2.1 Definition of “Services.”


                                                          7
                  Case 20-50592-CSS               Doc 8        Filed 07/01/20        Page 8 of 18




as a subcontractor.8

         19.      Pursuant to the MSA, Alamo provided the Fracking Services to the Debtor

Defendants from September 2017 through September 22, 2019, with respect to forty seven (47)

wells in twenty-six (26) Collateral Silos9, as listed on Exhibit 2 with work beginning on September

22, 2017 and continuing until September 22, 2019. There was no break in the Fracking Services

provided by Alamo to Defendant Debtors for a six-month or longer period of time since the

inception of work on September 22, 2017. Alamo worked with Debtor Defendants on a routine

and daily basis to enable Debtor Defendants to produce oil, gas, and other production by-products

within and around the area covered by the Leases.

         20.      The Debtor Defendants have habitually slow paid, short paid, and/or not paid

Alamo and as a result, they have maintained an open and unpaid balance with Alamo since

November 2017.10           Despite numerous promises11 to pay Alamo’s balance in full, Debtor

Defendants accrued a debt to Alamo for unpaid Fracking Services of at least $19,710,370.64 as of

the Petition Date, exclusive of accrued interests, costs, fees, and other charges, with additional

amounts owed and accrued after the Petition Date.12 At no time since November 2017 have Debtor

Defendants paid their account receivables in full.


8
  See, e.g., MSA, §§ 2.2, 3.1, 3.5, 6.1.
9
  Alamo is using the “Collateral Silos” as presented by Ankura in its lien analysis spreadsheet. By using this reference,
Alamo is reserving its rights to dispute Ankura’s, Debtor Defendants’, or Natixis’ categorization of the Collateral Silo
and reserves the right to identify wells that are part of a Unit or Pooling based on the Unit and Pooling Agreements
that Defendant Debtors entered into. To the best of Alamo’s knowledge, Debtor Defendants have not produced all of
the Unit and Pooling Agreements.
10
   Defendant Debtors failed to pay Alamo’s invoices in full since November 2017 for work performed on the Citation
14 1H and Omaha 11 #1H wells (Citation 14 Unit and Omaha 11 Units, respectively). For all wells and units listed
on Exhibit 2 starting in November 2017, Defendant Debtors have only paid partially or not paid at all on said invoices,
leaving debts owed to Alamo since November 2017.
11
   Alamo continued to work for Defendant Debtors, despite not being paid in full, based in part on continued promises
by MDC Energy that: (a) MDC Energy had hedged production so that even in a down or depressed market, MDC
Energy would have sufficient production dollars to pay vendors, including Alamo; and (b) there were funding
obligations from lenders in amounts sufficient to pay the full balance due and owing to Alamo.
12
   Alamo timely filed its Proof of Claims as required by the Court against the Debtor Defendants in the amount of
$20,510,361.84, which includes interest ($769,991) and attorneys’ fees (approximated in the POC at $30,000). Alamo


                                                           8
                  Case 20-50592-CSS              Doc 8        Filed 07/01/20       Page 9 of 18




          21.     Under applicable state law,13 Alamo has prepetition statutory mineral liens (the

“Mineral Liens”) which it secured on each Leasehold, Units and Land identified in Exhibit 3

attached hereto and incorporated herein, to secure unpaid amounts for labor and services that

Alamo continually provided to the Debtor Defendants under the MSA beginning in September

2017.14

          22.     Alamo’s Mineral Liens attach to and encumber the following property interests of

Debtor Defendants (collectively, the “Collateral Properties”): (i) the material, machinery and

supplies furnished by Alamo; (ii) the land, leasehold, oil or gas well, water well, oil or gas pipeline

and its right-of-way, and lease for oil and gas purposes for which the services were provided; (iii)

the buildings and appurtenances on the property; (iv) other material, machinery, and supplies used

for mineral activities and owned by the property owner; and (iv) other wells15 and pipelines used

in operations related to oil, gas and minerals and located on the property. See TEX. PROP. CODE

§ 56.003; Abella v. Knight Oil Tools, 945 S.W.2d 847 (Tex. App.-Houston [1st Dist.] 1997, no

writ).16 It is common practice to combine multiple leases to operate as a single “unit” or through

pooling.17 The Debtor Defendants have multiple unit and/or pooling agreements that include the

leases and various wells in which Debtor Defendants own their working interest. The lease to which

a statutory lien attaches covers all of the real property described by the lease, including the minerals



incorporates the Proof of Claim with its attachments into this amended complaint for all purposes.
13
    See TEXAS PROPERTY CODE §§ 56.002, 56.021 and 56.022.
14
   Additionally, on December 5, 2019 [D.I. 289] Alamo filed its Notice of Perfection of Mineral Lien Pursuant to 11
U.S.C. § 546(b)(2).
15
   The term “other wells” also covers any and all saltwater disposal wells on any of the Collateral Properties or that
were constructed in connection and related to Debtor Defendants operations.
16
   The law of the state of Texas is applicable in this context as the Leases in question, and the provision of Fracking
Services by Alamo relate to real and personal property of the Debtor Defendants that is located in Texas. See, e.g.,
Baker Hughes Oilfield Operations, Inc. v. Union Bank of Cal., NA (In re Cornerstone E&P Co., LP), 435 B.R. 390,
399 (Bankr. N.D. Tex. 2010) (analyzing Texas and Oklahoma law to determine the competing priority of security
interests of real property located in Texas and Oklahoma); compare In re SemCrude L.P., 864 F.3d 280 (3d Cir. 2017)
(applying Delaware state UCC law to determine perfection issues relating to security interests in personal property).
17
   See ⁋ 28 infra for complete explanation of use of unitization and pooling.


                                                          9
              Case 20-50592-CSS          Doc 8     Filed 07/01/20    Page 10 of 18




in the ground and, when a lease covers a tract made part of a unit or pooled area, the lien that is

attached to that lease likewise attaches to all other leases that are subject to the common unit

agreement or pooling agreement. This includes the minerals in the ground covered by the leases in

the unit or pooled acreage. TEX. PROP. CODE § 56.003; Texcalco, Inc. v. McMillan, 524 S.W.2d

405, 407 (Tex. Civ. App—Eastland 1975, no writ); Dunigan Tool & Supply Co. v. Burris, 427

S.W.2d 341, 344 (Tex. Civ. App.—Eastland 1968, writ ref’d n.r.e.).

B.     Prepetition Secured Parties in 2018

       23.     Almost one year after Alamo began providing Fracking Services to Defendant

Debtors and during which time Defendant Debtors owed significant monies to Alamo for such

services, on September 17, 2018, prior to the Cases and as set forth in the Cash Collateral Motion,

the Prepetition Secured Parties made certain loans and extensions of credit under the Credit

Agreement to Defendant Debtors. In connection with the Cash Collateral Motion, the Prepetition

Secured Parties have asserted that, under the Credit Agreement and certain other documentation

executed therewith (collectively, the “Credit Documents”), Defendant Debtors and certain

affiliated guarantors granted senior security interests in, and continuing, valid, binding,

enforceable and perfected first priority liens, on any interest in any kind of property or asset,

whether real, personal or mixed, tangible or intangible, including cash, securities, accounts and

contract rights owned by Defendant Debtors and the certain affiliated guarantors. The Prepetition

Secured Parties assertions include a first- priority security interest in oil and gas leasehold

interests, working interests, and associated property rights.

       24.      According to the relevant land records of Reeves County, the security instruments

for the Credit Documents were not filed against the Debtor Defendants’ real property interests in

that county—and thus the security interests of the Prepetition Secured Parties were not perfected




                                                 10
               Case 20-50592-CSS          Doc 8      Filed 07/01/20      Page 11 of 18




as to such collateral—until September 25, 2018.

        25.     Pursuant to the Cash Collateral Order, the Debtors (including the Debtor

Defendants) have admitted and stipulated to the Prepetition Secured Parties’ claim and security

interests. See Cash Collateral Order (C), (D), (E), (F). Under paragraph 23 of the Cash Collateral

Order, these admissions and stipulations are generally binding on all other parties in interest

subject to a challenge period as set forth therein. Paragraph 23 of the Cash Collateral Order

expressly provides, however, that certain “Statutory Lienholders” such as Alamo are not subject

to this challenge period in order to preserve or protect the priority of their respective statutory liens

or security interests, and further that “[n]othing in [the Cash Collateral Order] shall modify the

priority of any valid, perfected and non-avoidable statutory lien in existence on the Petition Date

or perfected subsequent to the Petition Date as permitted by section 546(b) of the Bankruptcy

Code.” (emphasis added) Alamo asserts that there is a justiciable controversy as set forth in this

Complaint as to the competing priority of its statutory mineral liens with the prepetition and post-

petition liens of the Prepetition Secured Parties.

        26.     Furthermore, pursuant to Bankruptcy Code sections 361(2) and 363(c)(2), the

Debtors granted to the Prepetition Secured Parties certain adequate protection liens effective as

of the Petition Date on all of the Debtors’ assets as well as certain adequate protection liens on

specific assets of the Debtors for capital expenditures. See Cash Collateral Order ¶¶ 4(a) and

4(b). The post-petition adequate protection liens granted to the Prepetition Secured Parties are (i)

made expressly subordinate to “Permitted Prior Liens” (as defined therein) and (ii) provided the

same relative priority with post-petition replacement liens granted to “Statutory Lienholders” (as

defined therein) as the underlying prepetition liens of the parties as of the Petition Date.

Furthermore, paragraphs 4(a) and 4(b) of the Cash Collateral Order do not provide priming liens




                                                   11
              Case 20-50592-CSS           Doc 8     Filed 07/01/20     Page 12 of 18




to the Prepetition Secured Parties. Both paragraphs expressly provide that the priority of such

adequate protection liens “shall be the same as the relative priorities of the underlying liens as they

existed as of the Petition Date or as perfected subsequent to the Petition Date as permitted by

section 546(b) of the Bankruptcy Code.” Id.

 C.    Alamo has a Priority Lien Ahead of Prepetition Secured Parties

       27.     Alamo disputes the Prepetition Secured Parties’ prepetition and post-petition

security interests insofar as such security interests are asserted to be superior to the valid, fully

perfected, and enforceable statutory mineral liens of Alamo as further described herein.

       28.     Under Texas law, the Mineral Liens encumber the following interests in the

Collateral Properties: (i) the interest of the contracting party and the interest of any mineral

property owner on whose behalf the contracting party contracted, (ii) the interest of identified

working interest owners with a recorded assignment as of the applicable mineral lien inception

date; and (iii) the interest of any working interest owner without a recorded assignment as of the

applicable mineral lien inception date. See Bandera Drilling Co. v. Lavina, 824 S.W.2d 782 (Tex.

App.-Eastland 1992, no writ); Trevor Rees-Jones, Trustee for Atkins Petroleum Corp. v. Trevor

Rees-Jones, Trustee for Apache Services, Inc., 799 S.W.2d 463 (Tex. App.-El Paso 1990, writ

denied); McCarty v. Halliburton Company, 725 S.W.2d 817 (Tex. App. -Eastland 1987, writ ref’d.

n.r.e.). Moreover, the mineral lien statutes are generally considered remedial in nature and,

consequently, should be given a broad construction to afford security and protection to laborers

and materialmen under Chapter 56. Dealers Elec. Supply Co. v. Scoggins Constr. Co.., 292 S.W.3d

650, 658 (Tex. 2008); Hayek v. Western Steel Co., 478 S.W.2d 786, 795 (Tex. 1972).

       29.     Once secured by filing a lien affidavit and perfected, the inception date of Alamo’s

Mineral Liens on the Collateral Properties relates back to the commencement of the furnishing of




                                                  12
               Case 20-50592-CSS           Doc 8     Filed 07/01/20      Page 13 of 18




labor and/or materials on the subject Leases, which in this instance is September 22, 2017. See

TEX. PROP. CODE § 56.004-005; Youngstown Sheet & Tube Co. v. Lucey Products Co., 403 F.2d

135, 143 (5th Cir. 1968); In re Meg Petroleum Corp., 61 B.R. 14, 20 (Bankr. N.D. Tex. 1986)

(“[T]he Court finds that for purposes of Texas law the mechanic’s and materialmen’s lien filed by

a mineral contractor automatically [sic] relates back to the date that it first furnishes materials and

services to the oil and gas lease so long as the contractor files a lien affidavit in the proper county

clerk’s office within six months of concluding its activities on the tract.”); Bandera Drilling Co.

v. Lavina, 824 S.W.2d 782, 784 (Tex. App.-Eastland 1992, no writ); Trevor Rees-Jones, Trustee

for Atkins Petroleum Corp. v. Trevor Rees-Jones, Trustee for Apache Services, Inc., 799 S.W.2d

463 (Tex. App.-El Paso 1990, writ denied). As stated by the United States Bankruptcy Court

for the Northern District of Texas, Texas law provides that

        the inception date of a mineral contractor lien relates back to the date work was first
        performed or materials first supplied, but the lien does not affect an encumbrance
        that attached to land or a leasehold before the lien's inception. Thus, under the
        ‘first in time’ rules under Texas . . . , [a lender] will only take first priority over a
        valid [mineral lienholder] on a particular oil and gas lease where [such lender]
        perfected its lien prior to the date that the [mineral lienholder] first provided labor
        or materials attributable to that lease.

Baker Hughes Oilfield Operations, Inc. v. Union Bank of Cal., NA (In re Cornerstone E&P Co.,

LP), 435 B.R. 390, 399 (Bankr. N.D. Tex. 2010).

        30.     Alamo first provided Fracking Services to the Debtor Defendants in connection

with the applicable Leases pursuant to the MSA and continuously provided Fracking Services with

respect to such Leases. The Mineral Liens of Alamo therefore date back to the applicable dates

of when Alamo first Fracking Services to the Debtor Defendants commenced on September 22,

2017 under the MSA.18 Further, Alamo continuously provided Fracking Services on numerous


18
 When Natixis loaned funds to Defendant Debtors in September 2018, Defendant MDC Energy advised that Alamo
would be paid in full because Defendant Natixis had committed to a $300 million facility. However, because


                                                   13
                Case 20-50592-CSS              Doc 8      Filed 07/01/20        Page 14 of 18




wells on various units and pooled acreage while Alamo remained unpaid, until the filing of the

Debtors’ petition, after which Alamo properly and timely perfected its liens relating back to

September 22, 2017. The Prepetition Secured Parties did not obtain and perfect their liens until

September 25, 2018.

        31.      Under applicable Texas law, an operator can combine multiple leases together

through (a) pooling or (b) unitization. Pooling is used to aggregate separately owned mineral or

leasehold interests to obtain encompass sufficient acreage to drill one well, e.g., a 640 acre tract is

required by the Railroad Commission of Texas to have the required well spacing to avoid waste.19

Unitization, on the other hand, refers to the aggregation of separately owned mineral or leasehold

interests covering all, or part of, a common source of supply (e.g., a field or reservoir) for the

principal purpose of the joint operation of that field/reservoir (in whole or in part) in order to

maximize production, create operational efficiencies and conserve financial and natural resources.

In both instances, the aggregation is accomplished by an agreement – a pooling agreement or a

unit agreement – executed with the mineral lessors. When a unit or pooled acreage is created,

mineral liens attach to any lease included in the unitized or pooled acreage and encumber the

totality of the property unitized or pooled and thus the liens attach to each and every lease included

(in whole or in part) and covered by the applicable agreement. See TEX. PROP. CODE § 56.003;

Texcalco, Inc. v. McMillan, 524 S.W.2d 405, 407 (Tex. Civ. App.-Eastland 1975, no writ);

Dunigan Tool & Supply Co. v. Burris, 427 S.W.2d 341, 343 (Tex. Civ. App.-Eastland 1968, writ

ref’d n.r.e.). Upon information and belief, certain of the Leases are unitized or pooled, subject

to unit and/or pooling agreements and operated as either pooling or a unit and, therefore, the



Defendant Natixis did not fund the loan in full, Alamo was never paid the full balance.
19
   The term “communization” is also used as the functional equivalent of “pooling”, but the term is used principally
in the context of federal oil and gas leases.


                                                        14
                Case 20-50592-CSS              Doc 8       Filed 07/01/20        Page 15 of 18




Mineral Liens of Alamo extend to and encumber all collateral property covered by each lease in

each such pooling or unit agreement. Moreover, the liens attached to the pooling or unit relate

back to the commencement of when the Fracking Services were initially provided – September 22,

2017.

         32.      Pursuant to and in compliance with Bankruptcy Code section 546(b)(2), Alamo

provided notice to preserve, perfect, maintain, and continue its rights as a perfected lienholder

in certain property interests of the Debtor Defendants under Chapter 56 of the Texas Property

Code and Alamo’s claimed Texas constitutional lien on such Property under Article 16, Section

37 of the Texas Constitution.20 The Mineral Lien Notices constituted the legal equivalent of having

recorded a mineral lien in the public records for the county where the Collateral Properties are

located and the equivalent of then having commenced a suit to foreclosure the lien in the proper

court.

         33.      In addition to filing its Mineral Lien Notices in the pending bankruptcy

proceeding, Alamo has properly filed Lien Affidavits and Claim Notices in each applicable county

against MDC entities, including MDC Energy, MDC Reeves, and MDC Texas Operator asserting

its rights under the Texas Property Code and the Texas Constitution, in each case within the

statutory time limits to create a valid mineral lien.21

                                          Justiciable Controversy

         34.     The Prepetition Secured Parties assert that they have valid, perfected, enforceable,

first-priority liens and security interests upon all of the Debtor Defendants’ assets, which include


20
   The Texas Constitution, Article 16, Section 37 establishes that “[m]echanics, artisans and material men, of every
class, shall have a lien upon the buildings and articles made or repaired by them for the value of their labor done
thereon, or material furnished therefor; and the Legislature shall provide by law for the speedy and efficient
enforcement of said liens.”
21
   Alamo incorporates by reference its Proof of Claim and all attachments, including the Lien Affidavits properly and
timely filed as required by the Texas Property Code.



                                                         15
                 Case 20-50592-CSS               Doc 8       Filed 07/01/20         Page 16 of 18




the Collateral Properties, dating from their September 2018 Credit Documents and the Cash

Collateral Order.22 Alamo disputes that the Prepetition Secured Parties have first priority liens

upon the Collateral Properties, including the Debtor Defendants’ interests in oil and gas leases

and/or working interests, because Alamo’s Mineral Liens relate back to the commencement of

its furnishing of Fracking Services in 2017 on the subject Leases, while the alleged perfection

of the security interests of the Prepetition Secured Creditors did not occur until September 25,

2018, almost one year later.

         35.      Accordingly, Alamo seeks a declaration from the Court that Alamo’s Mineral Liens

are valid, perfected, enforceable and that Alamo’s Mineral Liens are senior to the prepetition and

post-petition lien claims of the Prepetition Secured Parties. A declaratory judgment which declares

the extent, validity, and priority of competing lien claims on the Debtor Defendants’ property is

authorized under Bankruptcy Rule 7001 and will adjudicate disputed issues involved in this

controversy between secured creditors in this bankruptcy case.

                                             First Claim for Relief
                                             Declaratory Judgment

         36.      Alamo incorporates by reference the allegations set forth in paragraphs 1 through

35 above as if fully set forth herein.

         37.        This claim for relief arises under the Federal Declaratory Judgment Act, 28 U.S.C.

§ 2201 and Bankruptcy Rules 7001(2) and 7001(9).

         38.      As set forth above, Alamo has validly and timely recorded Mineral Liens against

the Collateral Properties of the Debtor Defendants. These Mineral Liens relate back to inception




22
   See, e.g., Cash Collateral Order at footnote 4 (“The Prepetition Secured Parties assert that the oil and gas production
proceeds are the Prepetition Secured Parties’ Cash Collateral, the Statutory Lienholders dispute that contention, and
all of the parties’ rights are reserved.”).


                                                           16
                 Case 20-50592-CSS        Doc 8    Filed 07/01/20     Page 17 of 18




dates prior to the recording of the competing security interests of the Prepetition Secured Parties,

and therefore Alamo holds a senior secured claim to the Prepetition Secured Parties.

           39.    Accordingly, Alamo respectfully requests a judgment of this Court declaring (i)

that Alamo holds valid, fully-perfected, and timely recorded Mineral Liens against the Defendant

Debtors’ properties, and (ii) that Alamo’s validly and timely recorded Mineral Liens on the

applicable Collateral Properties, with inception dates pre-dating the date of filing of the security

interests of the Prepetition Secured Parties, are senior secured claims to the prepetition and post-

petition claims and interests of the Prepetition Secured Parties in the Collateral Properties.

                                          Requested Relief

           WHEREFORE, Alamo respectfully requests an order of the Court declaring that it holds a

validly perfected and fully enforceable Mineral Liens against the Collateral Properties and that

such Mineral Liens on the Collateral Properties have priority over and are prior in time and

superior in right to the prepetition and post-petition claims and interests of the Prepetition Secured

Parties.

                             [Remainder of page intentionally left blank]




                                                  17
            Case 20-50592-CSS   Doc 8    Filed 07/01/20   Page 18 of 18




Dated: July 1, 2020                /s/ Domenic E. Pacitti
Wilmington, Delaware              Domenic E. Pacitti (DE Bar No. 3989)
                                  Raymond H. Lemisch (DE Bar No. 4204)
                                  KLEHR HARRISON HARVEY BRANZBURG LLP
                                  919 North Market Street, Suite 1000
                                  Wilmington, Delaware 19801
                                  Telephone: (302) 426-1189
                                  Facsimile: (302) 426-9193
                                  Email: dpacitti@klehr.com
                                         rlemisch@klehr.com

                                                    and




                                  Craig T. Enoch (Tx. Bar No. 00000026)
                                  Katherine K. Mudge (Tx. Bar No. 14617600)
                                  Marla D. Broaddus (Tx. Bar No. 24001791)
                                  Rodman C. Johnson (Tx. Bar. No. 10821550)
                                  ENOCH KEVER, PLLC
                                  5918 W. Courtyard Dr., Suite 500
                                  Austin, Texas 78730
                                  Telephone: (512) 615-1233
                                  Facsimile: (512) 615-1198
                                  Email: cenoch@enochkever.com
                                          kmudge@enochkever.com
                                          mbroaddus@enochkever.com
                                          rjohnson@enochkever.com


                                  Counsel to Alamo Pressure Pumping, LLC




                                        18
